Exhibit 10.1

COMMON UNIT

PURCHASE AGREEMENT

BY AND AMONG

ROSE ROCK MIDSTREAM, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A    —        List of Purchasers and Commitment Amounts Schedule 8.06
   —          Notice and Contact Information Exhibit A    —          Form of
Registration Rights Agreement Exhibit B    —          Form of Partnership
Officer’s Certificate Exhibit C    —          Form of Purchaser’s Officer’s
Certificate Exhibit D    —          Form of Andrews Kurth, LLP Legal Opinion

 

2



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

COMMON UNIT PURCHASE AGREEMENT, dated as of January 8, 2013 (this “Agreement”),
by and among Rose Rock Midstream, L.P., a Delaware limited partnership (the
“Partnership”), and each of the Purchasers listed in Schedule A attached hereto
(each referred to herein as a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain common units
representing limited partnership interests in the Partnership (“Common Units”)
in accordance with the provisions of this Agreement; and

WHEREAS, the Partnership and the Purchasers will enter into a registration
rights agreement (the “Registration Rights Agreement”), substantially in the
form attached hereto as Exhibit A, pursuant to which the Partnership will
provide the Purchasers with certain registration rights with respect to the
Common Units to be issued and sold to the Purchasers pursuant to this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions.

As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:

“8-K Filing” has the meaning specified in Section 5.04.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Acquisition” means the acquisition by the Partnership from the Contributing
Parties of 33.33% of the outstanding membership interests in SemCrude Pipeline,
L.L.C. pursuant to the Acquisition Agreement.

“Acquisition Agreement” means the Contribution Agreement dated as of January 8,
2013, by and among SemGroup Corporation, Rose Rock Midstream Holdings, LLC, the
General Partner, the Partnership and the Operating Company in substantially the
form provided to the Purchasers.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control”



--------------------------------------------------------------------------------

(including, with correlative meanings, “controlling,” “controlled by,” and
“under common control with”) means the power to direct or cause the direction of
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.

“Aggregate Purchase Price” shall mean, with respect to each Purchaser, the
dollar amount set forth opposite such Purchaser’s name under the heading
“Purchase Price” on Schedule A hereto.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Board of Directors” means the board of directors of the General Partner.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

“Class A Units” has the meaning specified for such term in the Acquisition
Agreement.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” shall have the meaning specified in the recitals to this
Agreement.

“Contributing Parties” has the meaning specified for such term in the
Acquisition Agreement.

“Credit Agreement” shall mean the Credit Agreement, dated as of November 10,
2011, by, among others, the Partnership, as the borrower, certain subsidiaries
of the borrower, as guarantors, the lenders party thereto and The Royal Bank of
Scotland plc, as administrative agent and collateral agent for the lenders, as
amended to date.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

2



--------------------------------------------------------------------------------

“General Partner” means Rose Rock Midstream GP, LLC, a Delaware limited
liability company, the general partner of the Partnership.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, any of the
Partnership Entities or their Properties.

“Incentive Distribution Rights” has the meaning specified for such term in the
Partnership Agreement.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Lock-Up Date” means 90 days from the Closing Date.

“LTIP” shall have the meaning specified in Section 3.02(d).

“NYSE” shall mean The New York Stock Exchange.

“Operating Company” means Rose Rock Midstream Operating, LLC.

“Outstanding” has the meaning set forth in the Partnership Agreement.

“Partnership” shall have the meaning specified in the introductory paragraph.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 14, 2011, as it may
be further amended from time to time.

“Partnership Entities” means the Partnership and its Subsidiaries.

“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the financial condition, business, assets or results of operations of the
Partnership and its Subsidiaries, taken as a whole or (ii) the ability of the
Partnership and, to the extent party thereto,

 

3



--------------------------------------------------------------------------------

each of its Subsidiaries to perform their respective obligations under the Basic
Documents on a timely basis. Notwithstanding the foregoing, a “Partnership
Material Adverse Effect” shall not include any effect resulting or arising from:
(a) any change in general economic conditions in the industries or markets in
which the Partnership or its Subsidiaries operate that do not have a
disproportionate impact on the Partnership and its Subsidiaries, taken as a
whole; (b) any engagement in hostilities pursuant to a declaration of war, or
the occurrence of any military or terrorist attack; (c) changes in GAAP or other
accounting principles or (d) the consummation of the transactions contemplated
hereby.

“Partnership Related Parties” shall have the meaning specified in Section 7.02.

“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.

“Per Unit Price” means $29.63, as adjusted in accordance with Section 2.01(b)
and Section 8.12, as applicable.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Units” shall mean, with respect to each Purchaser, the number of
Common Units equal to quotient determined by dividing (i) the Aggregate Purchase
Price set forth opposite such Purchaser’s name under the heading “Purchase
Price” on Schedule A hereto by (ii) the Per Unit Price.

“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.

“Purchaser Material Adverse Effect” means any material and adverse effect on the
ability of a Purchaser to perform its obligations under this Agreement and the
other Basic Documents to which it is a party on a timely basis.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Purchasers” shall have the meaning specified in the introductory paragraph.

“Registration Rights Agreement” shall have the meaning specified in the recitals
to this Agreement.

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.

“SEC Documents” shall have the meaning specified in Section 3.04.

 

4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“SemGroup Credit Agreement” means the Credit Agreement, dated as of June 17,
2011, among SemGroup Corporation, as borrower, certain subsidiaries of the
borrower, as guarantors, the lenders party thereto and The Royal Bank of
Scotland PLC, as administrative agent and collateral agent for the lenders, as
amended to date.

“Subordinated Units” has the meaning specified for such term in the Partnership
Agreement.

“Subsidiary” means, as to any Person, any corporation or other entity of which
at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.

“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).

“Unrealized Gain” has the meaning set forth in the Partnership Agreement.

SECTION 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

ARTICLE II

SALE AND PURCHASE

SECTION 2.01 Sale and Purchase.

(a) Subject to the terms and conditions of this Agreement, on the Closing Date,
the Partnership hereby agrees to issue and sell to each Purchaser, and each
Purchaser hereby agrees, severally and not jointly, to purchase from the
Partnership, its respective Purchased Units, and each Purchaser agrees to pay
the Partnership the Per Unit Price for each Purchased Unit, subject to
Section 2.01(b).

(b) If the Closing Date is after the record date for the distribution to the
Partnership’s holders of Common Units with respect to the quarter ending
December 31, 2012, the Per Unit Price shall be reduced by an amount equal to
such per unit distribution and the number of Purchased Units to be issued to
each Purchaser shall be adjusted accordingly and Schedule A shall be updated.

 

5



--------------------------------------------------------------------------------

SECTION 2.02 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Andrews Kurth LLP, 600 Travis,
Suite 4200, Houston, Texas 77002 or such other location as mutually agreed to by
the parties, and upon the later to occur of (i) the first business day on which
the satisfaction or waiver of the conditions set forth in Sections 6.01(a),
(b) and (c) has occurred (other than those conditions that are by their terms to
be satisfied at the Closing) or (ii) the closing of the Acquisition; provided,
that if such later event is the closing of the Acquisition, then the Closing
shall occur concurrently therewith and; provided, further, that the Closing
shall not occur prior to January 14, 2013 without the consent of Harvest Fund
Advisors LLC (the date of such Closing, the “Closing Date”).

SECTION 2.03 Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under the Basic Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under any Basic Document. The failure or waiver of performance
under any Basic Documents by any Purchaser, or on its behalf, does not excuse
performance by any other Purchaser. Nothing contained in any Basic Document, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. The failure or waiver of
performance by any Purchaser does not excuse performance by any other Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchasers as follows:

SECTION 3.01 Existence. The General Partner and each of the Partnership Entities
has been duly formed and is validly existing and in good standing under the laws
of the State or other jurisdiction of its organization and has the requisite
power and authority, and has all governmental licenses, authorizations, consents
and approvals necessary, to own, lease, use or operate its Properties and carry
on its business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Partnership Material Adverse Effect. The General Partner and each of
the Partnership Entities is duly qualified or licensed and in good standing as a
foreign limited partnership or limited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely to have a
Partnership Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

SECTION 3.02 Capitalization.

(a) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as reflected in the Partnership
Agreement.

(b) The General Partner is the sole general partner of the Partnership and owns
a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such non-economic management
interest free and clear of any Liens, except for such Liens as may be imposed
pursuant to the SemGroup Credit Agreement.

(c) As of the date of this Agreement and prior to the sale of the Purchased
Units contemplated by this Agreement and the issuance of Common Units and
Class A Units pursuant to the Acquisition Agreement, the issued and outstanding
limited partner interests of the Partnership consist of 8,389,709 Common Units,
8,389,709 Subordinated Units, and the Incentive Distribution Rights. Pursuant to
the Acquisition Agreement, the Partnership will issue 1,500,000 Common Units and
1,250,000 Class A Units to Contributing Parties. All of the outstanding limited
partner interests have been duly authorized and validly issued in accordance
with applicable Law and the Partnership Agreement and are fully paid (to the
extent required under applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).

(d) Except as have been granted under the Rose Rock Midstream Incentive Plan
(the “LTIP”), under the Acquisition Agreement or under the Partnership
Agreement, no options, warrants or other rights to purchase, agreements or other
obligations to issue, or rights to convert any obligations into or exchange any
securities for, securities or ownership interests in the Partnership are
outstanding.

(e) The Partnership’s currently outstanding Common Units are quoted on the NYSE,
and the Partnership has not received any notice of delisting.

SECTION 3.03 Subsidiaries.

(a) All of the issued and outstanding equity interests of each of the
Partnership’s Subsidiaries are owned, directly or indirectly, by the Partnership
free and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed pursuant to the
Credit Agreement), and all such ownership interests have been duly authorized,
validly issued and are fully paid (to the extent required by applicable Law and
the organizational documents of such Subsidiaries) and non-assessable (except as
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act and Sections 18-607 and 18-804 of the Delaware LLC Act, as
applicable, or the organizational documents of such Subsidiaries).

(b) The Partnership has no Subsidiaries other than Rose Rock Midstream
Operating, LLC, Rose Rock Midstream Energy GP, LLC and Rose Rock Midstream
Crude, L.P.

 

7



--------------------------------------------------------------------------------

SECTION 3.04 SEC Documents. The Partnership has filed with the Commission on a
timely basis all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act since December 14, 2011 (all such documents filed on or prior to the date of
this Agreement, collectively, the “SEC Documents”). The SEC Documents, including
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed, (i) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) complied as to
form in all material respects with applicable requirements of the Exchange Act
and the applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, (iii) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the Commission) and (iv) fairly present
(subject in the case of unaudited statements to normal, recurring and year-end
audit adjustments) in all material respects the consolidated financial position
of the Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. BDO USA, LLP is an
independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed.

SECTION 3.05 Internal Accounting Controls. The Partnership Entities maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Partnership is not aware of any failures of such internal
accounting controls.

SECTION 3.06 Litigation. There are no legal or governmental proceedings pending
to which any Partnership Entity is a party or to which any of their Properties
is subject that could reasonably be expected to have, individually or in the
aggregate, a Partnership Material Adverse Effect or which challenges the
validity of any of the Basic Documents or the Acquisition Agreement or the right
of the Partnership and the Operating Company to enter into the Basic Documents
or the Acquisition Agreement or to consummate the transactions contemplated
hereby and thereby and, to the knowledge of the Partnership, no such proceedings
are threatened by Governmental Authorities or others.

SECTION 3.07 No Material Adverse Change. Since September 30, 2012, (i) there has
not occurred any material adverse change in the condition (financial or other),
results of operations, securityholders’ equity, Properties or business of the
Partnership Entities, taken as a whole, and (ii) to the knowledge of the
executive officers of the Partnership, there is no event, liability, development
or circumstance that has occurred or exists or is reasonably expected to occur
or exist with respect to the Partnership Entities, taken as a whole, in each
case, that is reasonably likely, with the passage of time, to result in any
material adverse change in the condition (financial or other), results of
operations, securityholders’ equity, Properties or business of the Partnership
Entities, taken as a whole, in each case.

 

8



--------------------------------------------------------------------------------

SECTION 3.08 No Conflicts. None of (i) the offering, issuance and sale by the
Partnership of the Purchased Units and the application of the proceeds
therefrom, (ii) the execution, delivery and performance of the Basic Documents
and the Acquisition Agreement by the Partnership and the Operating Company and
(iii) the consummation of the transactions contemplated hereby, (a) requires any
consent, approval or notice under, or constitutes or will constitute a violation
or breach of, the Partnership Agreement or the organizational documents of any
of the Partnership’s Subsidiaries, (b) constitutes or will constitute a
violation or breach of, or a default (or an event that, with notice or lapse of
time or both, would constitute such a default or give rise to any right of
termination, cancellation or acceleration) under, any note, bond, mortgage,
lease, loan or credit agreement or other instrument, obligation or agreement to
which any of the Partnership Entities is a party or by which any of them or any
of their respective Properties may be bound, (c) violates or will violate any
provision of any Law or any order, judgment or decree of any court or
Governmental Authority having jurisdiction over any of the Partnership Entities
or their Properties or (d) results or will result in the creation or imposition
of any Lien upon any Properties of any of the Partnership Entities, except in
the cases of clauses (b), (c) and (d) where such violation, breach, default or
Lien, would not, individually or in the aggregate, reasonably be expected to
have a Partnership Material Adverse Effect.

SECTION 3.09 Authority. The Partnership has all necessary limited partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents and the Acquisition Agreement and to consummate the transactions
contemplated thereby; the execution, delivery and performance by the Partnership
of the Basic Documents and the Acquisition Agreement and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on its part; and, assuming the due authorization, execution and delivery
by the other parties thereto, the Basic Documents and the Acquisition Agreement
will constitute the legal, valid and binding obligations of such Partnership,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.
No approval from the holders of outstanding Common Units is required under the
Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units to the Purchasers or the
Special Units pursuant to the Acquisition Agreement.

SECTION 3.10 Approvals. Except as required by the Commission in connection with
the Partnership’s obligations under the Registration Rights Agreement, no
authorization, consent, approval, waiver, license, qualification or written
exemption from, nor any filing, declaration, qualification or registration with,
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by Partnership of the Basic Documents or
the issuance and sale of the Purchased Units, except (i) as may be required
under the state securities or “Blue Sky” Laws, or (ii) where the failure to
receive such authorization, consent, approval, waiver, license, qualification or
written exemption or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Partnership Material Adverse Effect.

SECTION 3.11 Compliance with Law. None of the Partnership Entities is in
violation of any Law applicable to such Partnership Entity, except as would not,
individually or in the aggregate, have a Partnership Material Adverse Effect.
The Partnership Entities each possess all

 

9



--------------------------------------------------------------------------------

certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, have a Partnership Material Adverse Effect,
and none of the Partnership Entities has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Partnership Material Adverse
Effect.

SECTION 3.12 Valid Issuance. The offer and sale of the Purchased Units and the
limited partner interests represented thereby have been duly authorized by the
Partnership pursuant to the Partnership Agreement and, when issued and delivered
to the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws.

SECTION 3.13 No Preemptive Rights; No Registration Rights. The holders of
outstanding Common Units are not entitled to statutory, preemptive or other
similar contractual rights to subscribe for Common Units. Except as contemplated
by this Agreement, the Partnership Agreement, the Acquisition Agreement, the
Registration Rights Agreement, there are no contracts, agreements or
understandings between the Partnership and any Person granting such Person the
right to require the Partnership to file a registration statement under the
Securities Act with respect to any securities of the Partnership or to require
the Partnership to include such securities in any securities registered or to be
registered pursuant to any registration statement filed by or required to be
filed by the Partnership under the Securities Act.

SECTION 3.14 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and has, for each taxable year
beginning after December 31, 2010 during which the Partnership was in existence,
met the gross income requirements of Section 7704(c)(2) of the Code.

SECTION 3.15 Investment Company Status. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

SECTION 3.16 No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchasers contained in this Agreement,
the sale and issuance of the Purchased Units pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption.

SECTION 3.17 No Integration. Neither the Partnership nor any of its Affiliates
has, directly or indirectly through any agent, made any offers or sales of any
security of the Partnership or solicited any offers to buy any security that is
or will be integrated with the sale of the Purchased Units in a manner that
would require such registration under the Securities Act.

 

10



--------------------------------------------------------------------------------

SECTION 3.18 Certain Fees. Other than fees payable to Citigroup Global Markets,
Inc. for its service as placement agent, no fees or commissions are or will be
payable by the Partnership to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Partnership agrees that it will
indemnify and hold harmless each Purchaser from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

SECTION 3.19 No Side Agreements. Other than the Basic Documents, there are no
other agreements by, among or between the Partnership or its Affiliates, on the
one hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.

SECTION 3.20 Form S-3 Eligibility. The Partnership is eligible to register the
Purchased Units for resale by the Purchasers on a registration statement on Form
S-3 under the Securities Act.

SECTION 3.21 Shell Company Status. The Partnership has never been an issuer
identified in, or subject to, Rule 144(i).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself as follows:

SECTION 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Purchaser Material Adverse Effect.

SECTION 4.02 No Conflicts. The execution, delivery and performance of the Basic
Documents by such Purchaser and the consummation of the transactions
contemplated thereby will not (a) require any consent, approval or notice under,
or constitute a violation or breach of, the organizational documents of such
Purchaser, (b) constitute a violation or breach of, or a default (or an event
that, with notice or lapse of time or both, would constitute such a default or
give rise to any right of termination, cancellation or acceleration) under, any
note, bond, mortgage, lease, loan or credit agreement or other material
instrument, obligation or agreement to which such Purchaser is a party or by
which such Purchaser or any of its Properties may be bound, (c) violate any
provision of any Law or any order, judgment or decree of any court or
Governmental Authority having jurisdiction over such Purchaser or its
Properties, except in the cases of clauses (b) and (c) where such violation,
breach or default, would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect

 

11



--------------------------------------------------------------------------------

SECTION 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, such
Purchaser understands and agrees that it may do so only (i) in compliance with
the Securities Act and applicable state securities law, as then in effect, or
(ii) in the manner contemplated by any registration statement pursuant to which
such securities are being offered.

SECTION 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” (within the meaning of Rule 501(a) under the Securities Act), (b) by
reason of its business and financial experience it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment and
(c) it is acquiring the Purchased Units purchased by it only for its own account
and not for the account of others, for investment purposes and not on behalf of
any other account or Person or with a view to, or for offer or sale in
connection with, any distribution thereof. Purchaser is not an entity formed for
the specific purpose of acquiring the Purchased Units.

SECTION 4.05 Receipt of Information. Such Purchaser acknowledges that it (a) has
access to the SEC Documents and (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters.

SECTION 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.

SECTION 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 4.08 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

SECTION 4.09 Reliance on Exemptions. Purchaser understands that the Purchased
Units are being offered and sold to Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Partnership is relying upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Purchased Units.

SECTION 4.10 Authority. Such Purchaser has all necessary power and authority to
execute, deliver and perform its obligations under the Basic Documents to which
such Purchaser is a Party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by such Purchaser of the Basic
Documents and the consummation of the transactions contemplated thereby, have
been duly authorized by all necessary action on its part; and, assuming the due
authorization, execution and delivery by the other parties thereto, the Basic
Documents to which it is a party constitute the legal, valid and binding
obligation of such Purchaser, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.

SECTION 4.11 Trading Activities. Such Purchaser’s trading activities, if any,
with respect to Seller’s Common Units will be in compliance with all applicable
state and federal securities laws, rules and regulations and the rules and
regulations of the NYSE.

SECTION 4.12 No Side Agreements. Other than the Basic Documents, there are no
other agreements by, among or between such Purchaser or any of its Affiliates,
on the one hand, and the Partnership or any of its Affiliates, on the other
hand, with respect to the transactions contemplated hereby.

ARTICLE V

COVENANTS

SECTION 5.01 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and

 

13



--------------------------------------------------------------------------------

regulations to consummate and make effective the transactions contemplated by
this Agreement. Without limiting the foregoing, the Partnership and each
Purchaser shall use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or the Partnership, as the case may be,
advisable for the consummation of the transactions contemplated by the Basic
Documents.

SECTION 5.02 Expenses. The Partnership hereby agrees to reimburse the
Purchasers, upon demand, for up to an aggregate amount of $75,000 in reasonable
fees and expenses of Baker Botts L.L.P. incurred in connection with (i) the
negotiation and execution of the Basic Documents, (ii) the issue, sale and
delivery of the Purchased Units, (iii) review of the Acquisition Agreement and
(iv) the listing of the Purchased Units for quotation on the NYSE. Any legal
fees of Baker Botts L.L.P. in excess of $75,000 shall be paid pro rata by all
the Purchasers in proportion to the aggregate number of Purchased Units
purchased by each.

SECTION 5.03 Return of Proceeds. The Partnership shall use all of the collective
proceeds from the sale of the Purchased Units to partially fund the Acquisition.
If the transactions contemplated by the Acquisition Agreement are not closed
concurrently with the Closing or within two Business Days thereafter or if any
of the conditions set forth in Section 6.01 have not been satisfied and a
Purchaser paid its Purchase Price in advance of the Closing, the Partnership
shall return the Purchase Price paid to the Partnership to the applicable
Purchasers within two Business Days of receipt thereof and the transfer agent
shall thereafter cancel the Purchased Units.

SECTION 5.04 Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Basic Documents as exhibits to Exchange
Act reports and (ii) disclose such information with respect to any Purchaser as
required by applicable Law or the rules or regulations of the NYSE or other
exchange on which securities of the Partnership are listed or traded. The
Partnership shall, on or before the fourth Business Day following the date
hereof, file a Current Report on Form 8-K with the Commission (the “8-K Filing”)
describing the terms of the transactions contemplated by the Basic Documents and
the Acquisition Agreement and including as exhibits to such 8-K Filing, the
Basic Documents and the Acquisition Agreement in the form required by the
Exchange Act.

SECTION 5.05 NYSE Listing Application. The Partnership shall, not later than
immediately prior to the Closing, file a supplemental listing application with
the NYSE to list the Purchased Units.

SECTION 5.06 Purchaser Lock-Up. Without the prior written consent of the
Partnership, each Purchaser agrees that from and after the Closing until the
Lock-Up Date, neither such Purchaser nor any of its Affiliates will offer, sell,
pledge or otherwise transfer or dispose of any of its Purchased Units or enter
into any transaction or device designed to do the same; provided, however, that
each Purchaser may transfer its Purchased Units to an Affiliate of such
Purchaser or to any other Purchaser or an Affiliate of such other Purchaser
provided that such Affiliate agrees to the restrictions in this Section 5.06.

 

14



--------------------------------------------------------------------------------

SECTION 5.07 Subsequent Offerings. Without the written consent of the holders of
a majority of the Purchased Units, taken as a whole, from and after the date of
this Agreement until the Lock-Up Date, the Partnership shall not grant, issue or
sell any Common Units, or take any other action that may result in the issuance
of any of the foregoing; provided, however, that no such consent shall be
required in respect of (i) the issuance of Common Units upon the exercise of
options to purchase Common Units granted pursuant to the LTIP or the issuance of
Common Units upon the vesting of phantom or restricted units granted pursuant to
the LTIP, (ii) the issuance of 1,500,000 Common Units to the Contributing
Parties to partially finance the Acquisition or (iii) the issuance of Common
Units to the General Partner or its Affiliates to finance future acquisitions.

SECTION 5.08 Certain Special Allocations of Book and Taxable Income. To the
extent that the Per Unit Price differs from the Per Unit Capital Amount (as
defined in the Partnership Agreement) as of the Closing Date for a then
Outstanding Common Unit after taking into account the issuance of the Purchased
Units, the General Partner intends to specially allocate Partnership items of
book and taxable income, gain, loss or deduction to the Purchasers so that the
Per Unit Capital Amount with respect to their Purchased Units are equal to the
Per Unit Capital Amounts with respect to other Common Units (and thus to assure
fungibility of all Common Units). Such special allocations will occur upon the
earlier to occur of any taxable period of the Partnership ending upon, or after,
(a) an event described in Section 5.5(d) of the Partnership Agreement or a sale
of all or substantially all of the assets of the Partnership occurring after the
date of the issuance of the Purchased Units, or (b) the transfer of the
Purchased Units to a Person that is not an Affiliate of the Purchaser, in which
case, such allocation shall be made only with respect to the Purchased Units so
transferred. To the maximum extent permissible under the Partnership Agreement
or under applicable law, including under the Treasury Regulations issued under
Section 704(b) of the Code, the special allocations resulting from clause
(a) will be made through allocations of Unrealized Gain.

ARTICLE VI

CLOSING CONDITIONS

SECTION 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;

 

15



--------------------------------------------------------------------------------

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement; and

(iii) the Purchased Units shall have been approved for listing on the NYSE,
subject to notice of issuance.

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(ii) the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only);

(iii) the NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units and no notice of delisting from the NYSE shall
have been received by the Partnership with respect to the Common Units;

(iv) the Partnership shall have (or shall have concurrently with Closing) closed
the Acquisition on substantially the terms set forth in the Acquisition
Agreement provided to the Purchasers with only such modifications or waivers as
the General Partner determines do not materially adversely affect the Purchasers
(including in their capacity as unitholders following the Closing), but
expressly without any waiver of the condition that the representation contained
in Section 3.9 (No Adverse Changes) of the Acquisition Agreement be true and
correct on and as of the Closing Date; and

(v) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.

(c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):

 

16



--------------------------------------------------------------------------------

(i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;

(ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and

(iii) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.

SECTION 6.02 Partnership Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:

(a) Evidence of issuance of a certificate evidencing the Purchased Units or the
Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.8, and meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;

(b) A certificate of the Secretary of State of Delaware, dated a recent date, to
the effect that each of the General Partner and the Partnership is in good
standing;

(c) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit B;

(d) An opinion addressed to the Purchasers from Andrews Kurth LLP, outside legal
counsel to the Partnership dated the Closing Date, substantially similar in
substance to the form of opinions attached to this Agreement as Exhibit D;

(e) The Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by the Partnership;
and

(f) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (i) the Partnership
Agreement, (ii) board resolutions authorizing the execution and delivery of the
Basic Documents and the consummation of the transactions contemplated thereby
and (iii) the incumbent officers authorized to execute the Basic Documents,
setting forth the name and title and bearing the signatures of such officers.

 

17



--------------------------------------------------------------------------------

SECTION 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered:

(a) Payment to the Partnership of such Purchaser’s Allocated Purchase Amount by
wire transfer(s) of immediately available funds to the account designated, as of
the date hereof, by Partnership;

(b) The Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser;

(c) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C; and

(d) A completed Internal Revenue Service Form W-9.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

SECTION 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) (a) from costs, losses, liabilities, damages, or expenses of
any kind or nature whatsoever, and (b) hold each of them harmless against, any
and all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Partnership contained herein, and in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 7.01.
Notwithstanding anything to the contrary, consequential damages shall not be
deemed to include diminution in value of the Purchased Units, which is
specifically included in damages covered by Purchaser Related Parties’
indemnification.

SECTION 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify the Partnership, the General Partner and their
respective Representatives (collectively, “Partnership Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the

 

18



--------------------------------------------------------------------------------

representations, warranties or covenants of such Purchaser contained herein;
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages.

SECTION 7.03 Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from those available to
the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Interpretation. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of such party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by a Purchaser under the Basic Documents, such action shall
be in such Purchaser’s sole discretion unless otherwise specified therein. If
any provision in the Basic Documents is held to be illegal, invalid, not
binding, or unenforceable, such provision shall be fully severable and the Basic
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect.
The Basic Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.

SECTION 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.09, 3.12, 3.16, 3.18, 4.01, 4.03, 4.04, 4.05,
4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall survive the execution
and delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive for a period of 12 months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or any Purchaser. The covenants made in this Agreement or any
other Basic Document shall survive the closing of the transactions described
herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion or repurchase thereof. All indemnification obligations of the
Partnership and the Purchasers pursuant to this Agreement shall remain operative
and in full force and effect unless such obligations are expressly terminated in
a writing by the Parties, regardless of any purported general termination of
this Agreement.

SECTION 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.

(b) Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic Document shall be effective unless signed by each
of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Basic Document, any
waiver of any provision of any Basic

 

20



--------------------------------------------------------------------------------

Document and any consent to any departure by the Partnership from the terms of
any provision of any Basic Document shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

SECTION 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.

(b) Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound and a revised Schedule A. No portion of the rights
and obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Partnership
(which consent shall not be unreasonably withheld by the Partnership).

SECTION 8.05 [Reserved]

SECTION 8.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:

(a) If to any Purchaser:

To the respective address listed on Schedule 8.06 hereof with a copy to (which
shall not constitute notice):

Baker Botts L.L.P.

98 San Jacinto Boulevard

Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512-322-8377

Email: laura.tyson@bakerbotts.com

(b) If to the Partnership:

Two Warren Place

6120 S. Yale Avenue, Suite 700

Tulsa, OK 74136

 

21



--------------------------------------------------------------------------------

Attention: Candice L. Cheeseman

Facsimile: 918-524-8687

Email: ccheeseman@semgroupcorp.com

With a copy to (which shall not constitute notice):

Andrews Kurth LLP

1350 I Street, NW, Suite 1100

Washington, DC 20005

Attention: Bill Cooper

Facsimile: 202-662-3044

Email: bcooper@andrewskurth.com

or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

SECTION 8.07 Removal of Legend. In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and the Partnership a customary broker
representation letter providing to the transfer agent and the Partnership any
information the Partnership deems reasonably necessary to determine that the
sale of the Purchased Units is made in compliance with Rule 144, including, as
may be appropriate, a certification that the Purchaser is not an Affiliate of
the Partnership and regarding the length of time the Purchased Units have been
held. Upon receipt of such representation letter, the Partnership shall promptly
direct its transfer agent to remove the notation of a restrictive legend in such
Purchaser’s certificates evidencing the Purchased Units or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.08, and the Partnership shall bear all costs associated therewith.
After a registration statement under the Securities Act permitting the public
resale of the Purchased Units has become effective or any Purchaser or its
permitted assigns have held the Purchased Units for one year, if the book-entry
account of such Purchased Units still bears the notation of the restrictive
legend referred to in Section 4.08, the Partnership agrees, upon request of the
Purchaser or permitted assignee, to take all steps necessary to promptly effect
the removal of the legend described in Section 4.08 from the Purchased Units,
and the Partnership shall bear all costs associated therewith, regardless of
whether the request is made in connection with a sale or otherwise, so long as
such Purchaser or its permitted assigns provide to the Partnership any
information the Partnership deems reasonably necessary to determine that the
legend is no longer required under the Securities Act or applicable state laws,
including (if there is no such registration statement) a certification that the
holder is not an Affiliate of the Partnership and regarding the length of time
the Purchased Units have been held.

SECTION 8.08 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in

 

22



--------------------------------------------------------------------------------

respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein, with respect to the rights granted by the
Partnership or a Purchaser set forth herein and therein. This Agreement and the
other Basic Documents supersede all prior agreements and understandings between
the Parties with respect to such subject matter. The Schedules and Exhibits
referred to herein and attached hereto are incorporated herein by this
reference, and unless the context expressly requires otherwise, are incorporated
in the definition of “Agreement.”

SECTION 8.09 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws thereof that would apply the laws of any other state.

SECTION 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

SECTION 8.11 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Purchasers entitled to purchase a majority of the Purchased Units and the
Partnership.

(b) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the written consent of the
Purchasers entitled to purchase a majority of the Purchased Units upon a breach
in any material respect by the Partnership of any covenant or agreement set
forth in this Agreement.

(c) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or

(ii) if the Closing shall not have occurred on or before January 25, 2013.

(d) In the event of the termination of this Agreement as provided in Sections
8.11(a) or 8.11(b), this Agreement shall forthwith become null and void. In the
event of such termination, there shall be no liability on the part of any party
hereto, except (i) as set forth in Article VII of this Agreement and (ii) with
respect to the requirement to comply with any confidentiality agreement in favor
of the Partnership; provided, that nothing herein shall relieve any party from
any liability or obligation with respect to any willful breach of this
Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 8.12 Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ROSE ROCK MIDSTREAM, L.P.

By: Rose Rock Midstream GP, LLC, its

General Partner

By:  

/s/ Norman J. Szydlowski

Name:   Norman J. Szydlowski Title:   President and Chief Executive Officer

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CLEARBRIDGE ENERGY MLP OPPORTUNITY FUND INC.

By:

 

ClearBridge Investments, LLC,

as its Discretionary Investment Adviser

By:  

/s/ Barbara Brooke Manning

Name:   Barbara Brooke Manning Title:   Managing Director CLEARBRIDGE ENERGY MLP
TOTAL RETURN FUND INC.

By:

 

ClearBridge Investments, LLC,

as its Discretionary Investment Adviser

By:  

/s/ Barbara Brooke Manning

Name:   Barbara Brooke Manning Title:   Managing Director LEGG MASON PARTNERS
CAPITAL & INCOME FUND

By:

 

ClearBridge Investments, LLC,

as its Discretionary Investment Adviser

By:  

/s/ Barbara Brooke Manning

Name:   Barbara Brooke Manning Title:   Managing Director

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

COHEN & STEERS GLOBAL

INFRASTRUCTURE FUND, INC.

By:  

/s/ Robert Becker

Name:   Robert Becker Title:   Vice President

COHEN & STEERS INFRASTRUCTURE FUND,

INC.

By:  

/s/ Robert Becker

Name:   Robert Becker Title:   Vice President

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING FUND, LP By:  

Cushing MLP Asset Management, L.P.,

its General Partner

By:  

Swank Capital, LLC

its General Partner

By:  

/s/ Jerry V. Swank

 

Jerry V. Swank

Managing Member

THE CUSHING GP STRATEGIES FUND, LP By:  

Carbon County Partners I, LP,

its General Partner

By:  

Carbon County GP I, LLC

its General Partner

By:  

Cushing MLP Asset Management, L.P.,

its Member

By:  

Swank Capital, LLC

its General Partner

By:  

/s/ Jerry V. Swank

  Jerry V. Swank   Managing Member THE CUSHING MLP TOTAL RETURN FUND By:  

Cushing MLP Asset Management, L.P.,

its Investment Advisor

By:  

Swank Capital, LLC

its General Partner

By:  

/s/ Jerry V. Swank

 

Jerry V. Swank

Managing Member

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING MLP INFRASTRUCTURE FUND By:  

Cushing MLP Asset Management, L.P.,

its Investment Advisor

By:  

Swank Capital, LLC

its General Partner

By:  

/s/ Jerry V. Swank

 

Jerry V. Swank

Managing Member

SWANK MLP CONVERGENCE FUND, LP By:  

Cushing MLP Asset Management, L.P.,

its General Partner

By:  

Swank Capital, LLC

its General Partner

By:  

/s/ Jerry V. Swank

 

Jerry V. Swank

Managing Member

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

PSERS HARVEST MLP PARTNERS II By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   COO & GC of Harvest Fund Advisors LLC as
Investment Advisor IPERS HARVEST FUND ADVISORS LLC By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   COO & GC of Harvest Fund Advisors LLC as
Investment Advisor HARVEST MSRA By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   COO & GC of Harvest Fund Advisors LLC as
Investment Advisor HARVEST MLP INCOME FUND LLC By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   Managing Member HARVEST MLP INCOME FUND III LLC
By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   Managing Member

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

HARVEST ENERGY FUND LLC By:  

/s/ Anthony Merhige

Name:   Anthony Merhige Title:   Managing Member

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

SALIENT MLP FUND, L.P. By:   Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director SALIENT MLP TE FUND, L.P. By:
  Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director HEB BRAND SAVINGS AND
RETIREMENT PLAN TRUST By:   Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director SALIENT MLP & ENERGY
INFRASTRUCTURE FUND By:   Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director SALIENT MLP & ENERGY
INFRASTRUCTURE FUND II By:   Salient Capital Advisors, LLC By:  

/s/ Gregory A. Reid

Name:   Gregory A. Reid Title:   Managing Director

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY CAPITAL CORPORATION By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer TORTOISE ENERGY INDEPENDENCE FUND, INC
By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer TORTOISE ENERGY INFRASTRUCTURE
CORPORATION By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer TORTOISE NORTH AMERICAN ENERGY
CORPORATION By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer TORTOISE MLP FUND, INC. By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer TORTOISE PIPELINE & ENERGY FUND, INC.
By:  

/s/ Terry Matlack

  Terry Matlack   Chief Executive Officer

 

Signature Page to

Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Common Units      Purchase Price  

ClearBridge Energy MLP Opportunity Fund Inc.

     207,559       $ 6,149,973.17   

ClearBridge Energy MLP Total Return Fund Inc.

     207,559       $ 6,149,973.17   

Legg Mason Partners Capital and Income Fund Inc.

     91,126       $ 2,700,063.38   

Cohen & Steers Global Infrastructure Fund, Inc.

     6,400       $ 189,632.00   

Cohen & Steers Infrastructure Fund, Inc.

     120,161       $ 3,560,370.43   

The Cushing GP Strategies Fund LP

     29,700       $ 880,011.00   

The Cushing MLP Total Return Fund

     36,247       $ 1,073,998.61   

The Cushing MLP Infrastructure Fund

     10,294       $ 305,011.22   

The Cushing Fund LP

     4,927       $ 145,987.01   

Swank MLP Convergence Fund LP

     3,206       $ 94,993.78   

PA PSERS Harvest MLP Partners II

     220,382       $ 6,529,918.66   

IPERS Harvest Fund Advisors LLC

     90,953       $ 2,694,937.39   

Harvest MSRA

     57,368       $ 1,699,813.84   

Harvest MLP Income Fund LLC

     36,347       $ 1,076,961.61   

Harvest MLP Income Fund III LLC

     8,185       $ 242,521.55   

Harvest Energy Fund LLC

     8,803       $ 260,832.89   

Salient MLP Fund LP

     152,800       $ 4,527,464.00   

Salient MLP TE Fund LP

     37,800       $ 1,120,014.00   

HEB Brand Savings and Retirement Trust

     29,200       $ 865,196.00   

Salient MLP & Energy Infrastructure Fund

     136,300       $ 4,038,569.00   

Salient MLP & Energy Infrastructure Fund II

     65,938       $ 1,953,742.94   

Tortoise Energy Infrastructure Corporation

     146,157       $ 4,330,631.91   

Tortoise Energy Capital Corporation

     75,312       $ 2,231,494.56   

Tortoise North American Energy Corporation

     19,042       $ 564,214.46   

Tortoise MLP Fund, Inc.

     137,031       $ 4,060,228.53   

Tortoise Pipeline & Energy Fund, Inc.

     28,714       $ 850,795.82   

Tortoise Energy Independence Fund, Inc.

     32,489       $ 962,649.07      

 

 

    

 

 

       2,000,000       $ 59,260,000.00   

 



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2013, by and among Rose Rock Midstream, L.P., a Delaware limited
partnership (the “Partnership”), and the Purchasers set forth on Schedule A to
this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of January 8, 2013 by and among the Partnership and the Purchasers (the
“Purchase Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means the Common Units of the Partnership representing limited
partner interests therein.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

 



--------------------------------------------------------------------------------

“General Partner” means Rose Rock Midstream GP, LLC, a Delaware limited
partnership, the general partner of the Partnership.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of the Per Unit Price times
the number of Common Units purchased by such Purchaser that may not be disposed
of without restriction and without the need for current public information
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Other Holders” has the meaning specified therefor in Section 2.02(b) of this
Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means: (i) the Common Units comprising the Purchased
Units and (ii) any Common Units issued as Liquidated Damages pursuant to
Section 2.01 of this Agreement, if any, all of which Registrable Securities are
subject to the rights provided herein until such rights terminate pursuant to
the provisions hereof.

“Registration Expenses” has the meaning specified therefor in Section 2.07(b) of
this Agreement.

“Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

SECTION 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security is held by the
Partnership or one of its subsidiaries or Affiliates; (d) such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof; or (e) such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming the Holder
of such Registrable Security is not an affiliate (as defined in Rule 144(a)(1))
of the Partnership.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01 Registration.

(a) Effectiveness Deadline. No later than 30 days following the Closing Date,
the Partnership shall prepare and file a registration statement under the
Securities Act to permit the public resale of Registrable Securities then
outstanding from time to time as permitted by Rule 415 of the Securities Act
with respect to all of the Registrable Securities (the “Registration
Statement”). The Registration Statement filed pursuant to this Section 2.01(a)
shall be on such appropriate registration form of the Commission as shall be
selected by the Partnership so long as it permits the continuous offering of the
Registrable Securities pursuant to Rule 415 of the Securities Act or such other
rule as is then applicable at the then prevailing market prices. The Partnership
shall use its commercially reasonable efforts to cause the Registration
Statement to become effective on or as soon as practicable after the Closing
Date. Any Registration Statement shall provide for the resale pursuant to any
method or combination of methods legally available to, and requested by, the
Holders of any and all Registrable Securities covered by such Registration
Statement. The Partnership shall use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01(a) to be
effective, supplemented and amended to the extent necessary to ensure that it is
available for the resale of all Registrable Securities by the Holders until all
Registrable Securities covered by such Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material

 

3



--------------------------------------------------------------------------------

respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two
(2) Business Days of such date, the Partnership shall provide the Holders with
written notice of the effectiveness of the Registration Statement.

(b) Failure To Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective within 90 days after Closing, then
each Purchaser shall be entitled to a payment (with respect to the Purchased
Units of each such Purchaser), as liquidated damages and not as a penalty, of
0.25% of the Liquidated Damages Multiplier per 30-day period, which shall accrue
daily, for the first 60 days following the 90th day, increasing by an additional
0.25% of the Liquidated Damages Multiplier per 30-day period, which shall accrue
daily, for each subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for
121-180 days and 1.0% thereafter), up to a maximum of 1.00% of the Liquidated
Damages Multiplier per 30-day period (the “Liquidated Damages”). The Liquidated
Damages payable pursuant to the immediately preceding sentence shall be payable
within ten Business Days after the end of each such 30-day period. Any
Liquidated Damages shall be paid to each Purchaser in immediately available
funds; provided, however, if the Partnership certifies that it is unable to pay
Liquidated Damages in cash because such payment would result in a breach under a
credit facility or other debt instrument filed as exhibits to the SEC Documents,
then the Partnership shall pay such Liquidated Damages using as much cash as
permitted without breaching any such credit facility or other debt instrument
and shall pay the balance of any such Liquidated Damages in kind in the form of
the issuance of additional Common Units. Upon any issuance of Common Units as
Liquidated Damages, the Partnership shall promptly (i) prepare and file an
amendment to the Registration Statement prior to its effectiveness adding such
Common Units to such Registration Statement as additional Registrable Securities
and (ii) prepare and file a supplemental listing application with the NYSE (or
such other market on which the Registrable Securities are then listed and
traded) to list such additional Common Units. The determination of the number of
Common Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume weighted average price of the Common
Units on the NYSE for the ten trading days immediately preceding the date on
which the Liquidated Damages payment is due. The accrual of Liquidated Damages
to a Holder shall cease at the earlier of (i) the Registration Statement
becoming effective or (ii) when such Holder no longer holds Registrable
Securities, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.
If the Partnership is unable to cause a Registration Statement to go effective
within 90 days after the Closing Date as a result of an acquisition, merger,
reorganization, disposition or other similar transaction, then the Partnership
may request a waiver of the Liquidated Damages, and each Holder may individually
grant or withhold its consent to such request in its discretion.

 

4



--------------------------------------------------------------------------------

(c) Termination of Purchaser’s Rights. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.11) under this Section 2.01 shall
terminate upon the termination of the Effectiveness Period.

SECTION 2.02 Piggyback Rights.

(a) Participation. If the Partnership proposes to file (i) a shelf registration
statement other than the Registration Statement contemplated by Section 2.01(a),
(ii) a prospectus supplement to an effective shelf registration statement, other
than the Registration Statement contemplated by Section 2.01(a) of this
Agreement and Holders may be included without the filing of a post-effective
amendment thereto, or (iii) a registration statement, other than a shelf
registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (including, but not limited to, notification by
electronic mail) of such proposed Underwritten Offering to each Holder (together
with its Affiliates) holding at least $10.0 million of the then-outstanding
Registrable Securities (based on the Purchase Price per Common Unit under the
Purchase Agreement) and such notice shall offer such Holders the opportunity to
include in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, however, that if the Partnership has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Units in the Underwritten Offering, then (A) if no
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, the Partnership shall not be required to
offer such opportunity to the Holders or (B) if any Registrable Securities can
be included in the Underwritten Offering in the opinion of the Managing
Underwriter, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day pursuant to Section 3.01 hereof.
Each such Holder shall then have two (2) Business Days (or one (1) Business Day
in connection with any overnight or bought Underwritten Offering) after notice
has been delivered to request in writing the inclusion of Registrable Securities
in the Underwritten Offering. If no written request for inclusion from a Holder
is received within the specified time, each such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (x) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Included Registrable Securities in connection with such terminated Underwritten
Offering, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the Underwritten Offering. Any
Selling Holder shall have the right

 

5



--------------------------------------------------------------------------------

to withdraw such Selling Holder’s request for inclusion of such Selling Holder’s
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises the Partnership that the total
amount of Common Units that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). The pro
rata allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities that are participating in the Underwritten
Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least $10.0 million of Registrable Securities (based on the
Purchase Price per Common Unit under the Purchase Agreement).

SECTION 2.03 Delay Rights.

(a) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement or other registration
statement contemplated by this Agreement, suspend such Selling Holder’s use of
any prospectus which is a part of the Registration Statement or other
registration statement contemplated

 

6



--------------------------------------------------------------------------------

by this Agreement (in which event the Selling Holder shall discontinue sales of
the Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or other registration statement contemplated by this Agreement or
(ii) the Partnership has experienced some other material non-public event, the
disclosure of which at such time, in the good faith judgment of the Partnership,
would materially adversely affect the Partnership; provided, however, in no
event shall the Purchasers be suspended for a period that exceeds an aggregate
of 60 days in any 180-day period or 105 days in any 365-day period, in each
case, exclusive of days covered by any lock-up agreement executed by a Purchaser
in connection with any Underwritten Offering. Upon disclosure of such
information or the termination of the condition described above, the Partnership
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement or other registration statement
contemplated by this Agreement, and shall promptly terminate any suspension of
sales it has put into effect and shall take such other reasonable actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

(b) Additional Rights to Liquidated Damages. If (i) the Holders shall be
prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(e) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Sections 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, the Partnership shall owe the Holders an
amount equal to the Liquidated Damages, following (x) the date on which the
suspension period exceeded the permitted period under Section 2.01(e) of this
Agreement or (y) the day after the Registration Statement ceased to be effective
or failed to be useable for its intended purposes, as liquidated damages and not
as a penalty. For purposes of this paragraph, a suspension shall be deemed
lifted on the date that notice that the suspension has been terminated is
delivered to the Selling Holders. Liquidated Damages shall cease to accrue
pursuant to this paragraph upon the Purchased Units of such Holder becoming
eligible for resale without restriction and without the need for current public
information under any section of Rule 144 (or any similar provision then in
effect) under the Securities Act, assuming that each Holder is not an Affiliate
of the Partnership, and any payment of Liquidated Damages shall be prorated for
any period of less than 30 days in which the payment of Liquidated Damages
ceases.

 

7



--------------------------------------------------------------------------------

SECTION 2.04 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

SECTION 2.05 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by the
Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such

 

8



--------------------------------------------------------------------------------

prospectus supplement is of material importance to the success of the
Underwritten Offering of such Registrable Securities, the Partnership shall use
its commercially reasonable efforts to include such information in such
prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the filing
of the Registration Statement or any other registration statement contemplated
by this Agreement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement contemplated
by this Agreement or any post-effective amendment thereto, when the same has
become effective; and (ii) any written comments from the Commission with respect
to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to the Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement thereto;

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements

 

9



--------------------------------------------------------------------------------

therein not misleading (in the case of any prospectus contained therein, in the
light of the circumstances under which such statement is made); (ii) the
issuance or threat of issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Partnership of any notification
with respect to the suspension of the qualification of any Registrable
Securities for sale under the applicable securities or blue sky laws of any
jurisdiction. Following the provision of such notice, the Partnership agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other commercially reasonable action as is necessary
to remove a stop order, suspension, threat thereof or proceedings related
thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership, and a letter of like kind dated the date
of the closing under the underwriting agreement, and (ii) a “cold comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

 

10



--------------------------------------------------------------------------------

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement, such
Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed, and
has received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the managing underwriter or

 

11



--------------------------------------------------------------------------------

underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

SECTION 2.06 Cooperation by Holders. The Partnership shall have no obligation to
include in the Registration Statement, or in an Underwritten Offering pursuant
to Section 2.02(a) or Section 2.03(a), Common Units of a Selling Holder who has
failed to timely furnish such information that the Partnership determines, after
consultation with counsel, is reasonably required in order for the registration
statement or prospectus supplement, as applicable, to comply with the Securities
Act.

SECTION 2.07 Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this
Section 2.07 shall not apply to any Holder that is not entitled to participate
in such Underwritten Offering, whether because such Holder delivered an Opt-Out
Notice prior to receiving notice of the Underwritten Offering or because such
Holder holds less than $10.0 million of the then-outstanding Registrable
Securities.

SECTION 2.08 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws (other than fees and expenses of counsel to the
Managing Underwriter in connection with an Underwritten Offering), fees of the
FINRA, fees of transfer agents and registrars, all word processing, duplicating
and printing expenses, any transfer taxes and the fees and disbursements of
counsel and

 

12



--------------------------------------------------------------------------------

independent public accountants for the Partnership, including the expenses of
any special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and selling commissions or similar fees or arrangements allocable to
the sale of the Registrable Securities.

SECTION 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each Person, if any, who controls such
Selling Holder within the meaning of the Securities Act and the Exchange Act,
and its directors, officers, employees or agents (collectively, the “Selling
Holder Indemnified Persons”, against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances in which such statement is made) contained in the
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made) not misleading, and will reimburse
each such Selling Holder Indemnified Person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that the Partnership
will not be liable in any such case if and to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by such Selling Holder Indemnified Person in writing specifically for use in the
Registration Statement or such other registration statement contemplated by this
Agreement, or any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereto, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder Indemnified
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for

 

13



--------------------------------------------------------------------------------

inclusion in the Registration Statement or any other registration statement
contemplated by this Agreements, or any preliminary prospectus, free writing
prospectus or final prospectus contained therein, or any amendment or supplement
thereto; provided, however, that the liability of each Selling Holder shall not
be greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against it with
respect to which it is entitled to indemnification hereunder without the consent
of the indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds

 

14



--------------------------------------------------------------------------------

(net of Selling Expenses) received by such Selling Holder from the sale of
Registrable Securities giving rise to such indemnification. The relative fault
of the indemnifying party on the one hand and the indemnified party on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact has been made by, or relates to, information supplied
by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

SECTION 2.10 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish, unless
otherwise available on EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

SECTION 2.11 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities; provided, however, that (a) unless such transferee is an Affiliate
of such Purchaser, each such transferee or assignee holds Registrable Securities

 

15



--------------------------------------------------------------------------------

representing at least $10.0 million of the Purchased Units, based on the
Purchase Price per Common Unit under the Purchase Agreement, (b) the Partnership
is given written notice prior to any said transfer or assignment, stating the
name and address of each such transferee or assignee and identifying the
securities with respect to which such registration rights are being transferred
or assigned, and (c) each such transferee assumes in writing responsibility for
its portion of the obligations of such Purchaser under this Agreement.

SECTION 2.12 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of the Partnership
that would allow such current or future holder to require the Partnership to
include securities in any registration statement filed by the Partnership on a
basis that is superior in any way to the piggyback rights granted to the
Purchasers hereunder.

ARTICLE III

MISCELLANEOUS

SECTION 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Purchaser, to the address set forth in Schedule 8.06 to the Purchase
Agreement;

(b) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and

(c) if to the Partnership at Two Warren Place, 6120 S. Yale Avenue, Suite 700,
Tulsa, Oklahoma 74136 (facsimile: [            ]).

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

SECTION 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

SECTION 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.11 hereof.

SECTION 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

SECTION 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, including
facsimile or .pdf counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

SECTION 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

SECTION 3.08 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS THAT WOULD APPLY THE LAWS OF ANY OTHER STATE.

SECTION 3.09 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

SECTION 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

SECTION 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

SECTION 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

17



--------------------------------------------------------------------------------

SECTION 3.13 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

SECTION 3.14 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

SECTION 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

SECTION 3.16 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.

[Signature pages to follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

ROSE ROCK MIDSTREAM, L.P. By:  

Rose Rock Midstream GP, LLC, its

General Partner

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[PURCHASERS]



--------------------------------------------------------------------------------

EXHIBIT B

ROSE ROCK MIDSTREAM GP, LLC

Officer’s Certificate

[—], 2013

Pursuant to Section 6.02(b) of the Common Unit Purchase Agreement by and among
Rose Rock Midstream, L.P., a Delaware limited partnership (the “Partnership”),
and each of the Purchasers party thereto, dated as of January 8, 2013 (the
“Agreement”), the undersigned, being the President and Chief Executive Officer
of Rose Rock Midstream GP, LLC, a Delaware limited liability company, acting in
its capacity as the general partner of Partnership, hereby certifies as follows:

 

1. The Partnership has performed and complied with the covenants and agreements
contained in the Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date.

 

2. The representations and warranties of the Partnership contained in the
Agreement that are qualified by materiality or Partnership Material Adverse
Effect were true and correct when made and are true and correct on the date
hereof, and all other representations and warranties were true and correct in
all material respects when made and are true and correct as of the date hereof,
in each case as though made at and as of the date hereof (other than those which
expressly relate to a different date, in which case, they are correct in all
material respects as of such date).

 

3. The Partnership has (or shall concurrently with Closing) closed the
Acquisition on substantially the terms set forth in the Acquisition Agreement
provided to the Purchasers.

 

4. Andrews Kurth LLP is entitled to rely on this certificate in connection with
the legal opinions that they are rendering on the date hereof.

Any capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Agreement).

[Signature page follows]



--------------------------------------------------------------------------------

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

 

Norman J. Szydlowski President and Chief Executive Officer Rose Rock Midstream
GP, LLC



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASER

Officer’s Certificate

[—], 2013

Pursuant to Sections 6.03(c) of the Common Unit Purchase Agreement by and among
Rose Rock Midstream, L.P. and each of the Purchasers party thereto, dated as of
January 8, 2013 (the “Agreement”), the undersigned, being the President, Chief
Executive Officer or other authorized officer of the Purchaser set forth on the
signature page hereto, hereby certifies in his or her capacity as such, solely
with respect to such Purchaser as follows:

 

1. The Purchaser has performed and complied with the covenants and agreements
contained in the Agreement that are required to be performed and complied with
by the Purchaser on or prior to the Closing Date.

 

2. The representations and warranties of the Purchaser contained in the
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
were true and correct when made and are true and correct as of the date hereof
and all other representations and warranties were true and correct in all
material respects when made and are true and correct as of the date hereof, in
each case as though made at and as of the date hereof (other than those which
expressly relate to a different date, in which case, they are correct in all
material respects as of such date).

Any capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Agreement

The undersigned has executed this Officer’s Certificate as of the date first
written above.



--------------------------------------------------------------------------------

EXHIBIT D

EXHIBIT D

Form of Opinion of Andrews Kurth LLP

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Common Unit Purchase Agreement, dated as of January 8, 2013 (the
“Purchase Agreement”).

 

(a) The Partnership is validly existing in good standing as a limited
partnership under the Delaware Limited Partnership Act, is duly registered or
qualified to do business and is in good standing as a foreign limited
partnership under the laws of the jurisdictions set forth opposite its name on
Annex A.

 

(b) The Purchased Units, and the limited partner interests represented thereby,
have been duly authorized by the Partnership pursuant to the Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of the Purchase Agreement, will be validly
issued, fully paid (to the extent required by applicable law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).  

 

(c)

None of the offering, issuance and sale by the Partnership of the Purchased
Units or the execution and delivery by the Partnership of, and performance by
the Partnership of its obligations under, the Basic Documents (A) constitutes or
will constitute a violation of the Partnership’s certificate of limited
partnership or the Partnership Agreement, (B) constitutes or will constitute a
breach or violation of, or a default under (or an event that, with notice or
lapse of time or both, would constitute such a default), any Applicable
Agreement1, or (C) results or will result in any material violation of the
Delaware LP Act, the Delaware LLC Act, the applicable laws of the State of New
York or applicable laws of the United States of America.

 

(d) Each of the Basic Documents has been duly authorized and has been validly
executed and delivered on behalf of the Partnership, and each of the Basic
Documents constitutes a valid and binding obligation of the Partnership,
enforceable against the Partnership in accordance with its terms under the
applicable laws of the State of New York.

 

(e)

Except as required by the Commission in connection with the Partnership’s
obligations under the Registration Rights Agreement, no Governmental Approval is
required in connection with the execution and delivery by the Partnership of, or
the performance by the Partnership of its obligations under, the Basic
Documents, except those that have been obtained or may be required under the
federal securities laws or state securities or “Blue Sky” laws, as to which we
do not express any opinion. As used in this paragraph, “Governmental Approval”
means any consent, approval, license, authorization or validation of, or filing,
recording or registration with, any executive, legislative, judicial,
administrative or regulatory bodies of

 

 

1 

Agmts. filed as exhibits to Rose Rock’s 2011 10K and 2012 10Qs



--------------------------------------------------------------------------------

  the State of Delaware, the State of New York or the United States of America,
pursuant to (i) the Delaware LP Act, (ii) the Delaware LLC Act, (iii) the
applicable laws of the State of New York or (iv) applicable laws of the United
States of America.

 

(f) The Partnership is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(g) Assuming the accuracy of the representations and warranties of the
Partnership and each Purchaser contained in the Purchase Agreement, the issuance
and sale of the Purchased Units pursuant to the Purchase Agreement is exempt
from registration requirements of the Securities Act of 1933, as amended.

Such opinion shall not address any laws other than (i) the Delaware LP Act,
(ii) the Delaware LLC Act, (iii) for purposes of paragraphs (c), (d) and
(e) only, the applicable laws of the State of New York, (iv) applicable laws of
the United States of America and (v) certain other specified laws of the United
States of America to the extent referred to specifically herein. References to
“applicable laws” mean those laws that, in our experience, are normally
applicable to transactions of the type contemplated by the Purchase Agreement,
without our having made any special investigation as to the applicability of any
specific law, rule or regulation, and that are not the subject of a specific
opinion herein referring expressly to a particular law or laws; provided
however, that such references do not include any municipal or other local laws,
rules or regulations, or any antifraud, environmental, labor, securities, tax,
insurance or antitrust laws, rules or regulations.

 

6